BY THE COURT.
Epitomized Opinion
John Lenz filed a motion supported by affidavit in the Common Pleas Court of Franklin county citing Alta Lenz for contempt. The trial court made an order concerning the custody of the parties’ child. Later, and after the contempt charges had been filed, the court modified its former order upon the ground that conditions with respect to the custody of the child had changed and that the child should remain with the mother. When the contempt charges were heard the court held that neither, party should be punished for contempt. From this finding the plaintiff John Lenz prosecuted error. The defendant filed a motion in the Court of Appeals to dismiss the proceedings in error for want| of jurisdiction. In overruling the motion, the q held:
An order modifying a former order as to th custody of a child and based upon changed condi tions is reviewable on error, even though the modifying order is only temporary in character.